United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            September 10, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-61069
                          Summary Calendar


ESSA GYE,

                                         Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76-301-663


Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Essa Gye, a native and citizen of Gambia, petitions for review

of an order from the Board of Immigration Appeals (“BIA”) affirming

the immigration judge’s (“IJ”) decision finding Gye removable for

falsely claiming United States citizenship.    Gye argues that there

is no evidence in the record to show that he claimed to be a United

States citizen, as opposed to a United States national, when he

checked the “citizen or national” box on the Employment Eligibility


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Verification (I-9) form.       However, Gye has not shown that the

evidence   compels   a   conclusion       contrary   to   that   of   the   IJ.1

Accordingly, Gye’s petition for review in DENIED.




     1
      See Lopez De Jesus v. INS, 312 F.3d 155, 158-59 (5th Cir.
2002); Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

                                      2